Title: From Thomas Jefferson to Thomas McKean, 30 September 1781
From: Jefferson, Thomas
To: McKean, Thomas


        
          Sir
          Monticello in Virginia Sep. 30. 1781.
        
        The bearer Mr. William Short purposing to Philadelphia for the prosecution of his studies, I do myself the honor under authority of the acquaintance I had the pleasure of forming with you in Philadelphia, of introducing him to your notice, persuaded that should you give him an opportunity of being known to you, you will think it a circumstance not merely indifferent to add to the number of your well wishers a gentleman of very uncommon genius, erudition and merit.
        I have the honour to be with very great respect Your Excellency’s most obedt. & most humble servt.,
        
          Th: Jefferson
        
      